 ALLIED MEAT COMPANY27AlliedMeat Company and Amalgamated Meat Cut-ters and ButcherWorkmen of North America,AFL-CIO. Case 27-CA-4464August 28, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on March 26, 1975, by Amal-gamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, herein called the Union,and duly served on Allied Meat Company, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 27, issued a complaint on April30, 1975,allegingthat Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on February 27, 1975,following a Board election in Case 27-RC-4663, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about March 21, 1975, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On May 12, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. Respondent admits allthe factual allegations of the complaint, includingin-ter alia,the appropriateness of the unit, the certifica-tion of the Union, and the Union's request and itsrefusal to bargain. In addition, Respondent submitsaffirmative defenses, to wit: that the Board erred innot certifying the results of an election conductedNovember 30, 1973;2 a hearing should have been'Official notice is taken of the record in the representation proceeding,Case 27-RC-4663,as the term"record"isdefined in Secs. 102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems,Inc.,166 NLRB938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967), enfd 415 F.2d 26(C.A. 5, 1969);Intertype Co v. Penello,269 F.Supp. 573 (D.C. Va, 1967),Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.2 An election was conducted in Case 27-RC-4663 on November 30, 1973Uponobjections theretoby theUnion, a hearing washeld which resulted inthe Hearing Officer recommending that the election be set asideand anoth-conducted on its objections to the second electionconducted October 18, 1974; and the employees weredenied rights guaranteed them by Section 7 andother provisions of the Act by the conduct alleged inits objections to the election.On June 16, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. She submits, in effect, that Respondent byitsanswer is attempting to relitigate issues whichwere raised and litigated in the underlying represen-tation proceeding. Under well-settled rules preclud-ing relitigation in an unfair labor practice proceedingof issues which were previously litigated in a repre-sentation proceeding, she moves for judgment andthe entry of an appropriate order. Subsequently, onJune 19, 1975, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondenthas not filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs noted above, Respondent admits all the factualallegations of the complaint, including its refusal tobargain with the certified Union, and basically at-tacks the Board's direction of a second election in therepresentation proceeding and reasserts its objectionsto the second election and argues that a hearing isrequired on its affirmative defenses. By these asser-tions,Respondent is attempting to relitigate issueswhich were raised and litigated in the underlying rep-resentation case,as itsobjections to the second elec-tion included these issues, and were before the Boardalong with its argument that a hearing was requiredon its objections, which were a part of Respondent'sexceptions to the Acting Regional Director's Reporton Objections to the second election. On that occa-sion,theBoard adopted the Acting RegionalDirector's findings and recommendation that the ob-jections be overruled and certified the Union. More-over, with regard to the necessity of a hearing, it iswell settled that the parties do not have an absoluteright to a hearing. It is only when the moving partypresentsa prima facieshowing of "substantial ander conducted because prejudicial misconductby theRespondent had affect-ed the resultsthereofOn August 28, 1974, theBoard adopted the HearingOfficer's recommendationand directeda second electionThe second elec-tion was conductedOctober 18, 1974, and resultedin a 19-to-4 vote in favorof the Union220 NLRB No. 12 28DECISIONSOF NATIONALLABOR RELATIONS BOARDmaterial" issues which would warrant setting asidethe election is he entitled to an evidentiary hearing.'It is clear that, absent arbitrary action, this qualifiedright to ahearing satisfiesall statutory and constitu-tional requirements .4 In the instant case, the Boardfully considered Respondent's objections and excep-tions and did not order a hearing, but rather adoptedtheActing Regional Director's recommendationsthat they be overruled.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issueswhich were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a corporation organized and ex-isting by virtue of the laws of the State of Coloradoand maintains its principal office and place of busi-ness in Denver, Colorado, where it is engaged inwholesale meat processing. In the course and con-duct of its business operations annually, Respondentsells and ships goods valued in excess of $50,000 di-rectly to points and places outside the State of Colo-rado.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.N.L.R.B. v. Modine Manufacturing Co.,500 F.2d 914 (C.A. 8, 1974).4 Amalgamated ClothingWorkers of America [Winfield ManufacturingCompany] v. N.LR.B.,424 F.2d 818, 828 (C.A.D.C., 1970).3 SeePittsburgh Plate Glass Co. v. N.L.R.B.,313 U S.146, 162(1941);Rules and Regulations of the Board,Secs. 102.67(1) and 102.69(c).11.THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Work-men of North America,AFL-CIO,is a labor organi-zation within the meaning of Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees, including sanita-tion and clean-up employees and delivery driv-ers employed by the Employer at 4900 ClarksonStreet, and 709 West 8th Avenue, Denver, Colo-rado, excluding office clerical employees, pro-fessional employees, salesmen, guards and su-pervisors as defined in the Act.2.The certificationOn October 18, 1974, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 27, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on February 27, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about March 10, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 21, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 21, 1975, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondent ALLIED MEAT COMPANY29has engaged in and is engaging in unfairlabor prac-tices withinthe meaning of Section8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above,occurring in connection with its opera-tions described in section I, above,have a close, inti-mate,and substantial relationship to trade,traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom,and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody suchunderstanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representativein the appropri-ate unit. SeeMar-Jac Poultry Company, 1nc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Allied Meat Company is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, is a labor organi-zation within the meaning of Section2(5) of the Act.3.All full-time and regular part-time productionand maintenance employees,including sanitationand clean-up employees and delivery drivers em-ployed by the Employer at 4900 Clarkson Street, and709 West 8th Avenue, Denver, Colorado, excludingoffice clerical employees,professional employees,salesmen,guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since February 27, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 21, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practicesare unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, AlliedMeat Company, Denver, Colorado,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All full-time and regular part-time productionand maintenance employees, including sanita-tion and clean-up employees and delivery driv-ers employed by the Employer at 4900 ClarksonStreet,and 709 West 8th Avenue, Denver, Colo-rado, excluding office clerical employees, pro-fessional employees, salesmen,guards and su-pervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which the 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 4900 Clarkson Street and 709 West8th Avenue locations in Denver, Colorado, copies ofthe attached notice marked "Appendix." 6 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 27, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any othermaterial.(c)Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Amal-gamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, as the exclusive rep-resentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understandingin a signedagreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingsanitation and clean-up employees and deliv-ery drivers employed by the Employer at 4900Clarkson Street, and 709 West 8th Avenue,Denver, Colorado, excluding office clericalemployees, professional employees,salesmen,guards and supervisors as defined in the Act.ALLIED MEAT COMPANY